In the opinion in the case of Provident Life  Accident Ins. Co. of Chattanooga v. Priest, 212 Ala. 576, 103 So. 678, 680, the Supreme Court, speaking through Mr. Justice Miller, used this language: "If the [an] assignment of error is uncertain and indefinite as to the particular error complained of, this court will decline to consider it. The assignment should state concisely in what the error consists," citing Supreme Court Rule 1, and other authorities. And see citations following said Supreme Court Rule 1, Michie's Code of 1928, p. 1928.
The assignments of error on this appeal do not comply with said Supreme Court Rule 1, and will not be considered. Authorities supra.
We might express the opinion, however, that, from a reading of the whole record, including the bill of exceptions, it is apparent that the trial of the case was infected with no prejudicially erroneous ruling. Perhaps that accounts for the assignments of error being "confused and confusing."
The judgment is affirmed.
Affirmed.